
	
		I
		111th CONGRESS
		1st Session
		H. R. 1542
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mrs. Maloney (for
			 herself, Mr. Pomeroy,
			 Mr. Engel,
			 Ms. Hirono,
			 Mr. Higgins, and
			 Mr. Space) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  100 percent tax on bonuses paid by businesses that receive TARP assistance and
		  are majority owned by the Federal Government.
	
	
		1.100 percent tax on bonuses
			 paid by businesses that receive TARP assistance and are majority owned by the
			 Federal Government
			(a)In
			 generalSection 1 of the
			 Internal Revenue Code of 1986 (relating to tax imposed on individuals) is
			 amended by adding at the end the following new subsection:
				
					(j)100 percent tax
				on bonuses paid by businesses that receive TARP assistance and are majority
				owned by the Federal Government
						(1)In
				generalIn the case of any
				individual who receives a bonus during the taxable year from a covered TARP
				person, the tax imposed by this section shall be equal to—
							(A)the tax which
				would be imposed by this section if the taxable income of such individual for
				the taxable year were reduced by such bonus, plus
							(B)the amount equal
				to such bonus.
							(2)BonusFor purposes of this subsection—
							(A)In
				generalThe term bonus means any payment in the
				nature of a bonus which is paid by a person if—
								(i)such person (or
				any predecessor of such person) received assistance under title I of division A
				of the Emergency Economic Stabilization Act of 2008 during the taxable year or
				any prior taxable year, and
								(ii)at the time such
				bonus is paid the ownership interest of the Federal Government in such person
				is—
									(I)in the case of a
				corporation, greater than 50 percent of the stock of such person (by vote or
				value),
									(II)in the case of a partnership, greater than
				50 percent or more of the profits interests or capital interests in such
				person, and
									(III)in any other
				case, greater than 50 percent or more of the beneficial interests in such
				person.
									(B)ExceptionThe term bonus does not
				include compensation in the nature of a commission or salary.
							(C)Controlled
				groups
								(i)In
				generalFor purposes of subparagraph (A), all persons treated as
				a single employer under subsection (a) or (b) of section 52 or under subsection
				(m) or (o) of section 414 shall be treated as one person.
								(ii)Inclusion of
				foreign corporationsFor purposes of clause (i), in applying
				subsections (a) and (b) of section 52 to this section, section 1563 shall be
				applied without regard to subsection (b)(2)(C) thereof.
								(3)RegulationsThe
				Secretary shall issue such regulations or other guidance as may be necessary to
				carry out this
				subsection.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
